99 N.Y.2d 575 (2003)
ROBERT AIELLO, Appellant,
v.
MANUFACTURERS LIFE INSURANCE COMPANY OF NEW YORK et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 25, 2002.
Decided January 21, 2003.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of Supreme Court's order as dismissed the complaint, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining part of the Appellate Division order does not finally determine the action within the meaning of the Constitution.